Slip Op. 12 - 91

                                J U D G M E N T

              UNITED STATES COURT OF INTERNATIONAL TRADE

                   Thomas J. Aquilino, Jr., Senior Judge

- - - - - - - - - - - - - - - - - - -x
UNITED STATES STEEL CORPORATION,     :

                                Plaintiff, :

                      -and-                    :

NUCOR CORPORATION,                             :

                    Intervenor-Plaintiff, :

                           v.                  :   Court No. 08-00216

THE UNITED STATES,                             :

                                Defendant, :

                      -and-                    :

ESSAR STEEL, LIMITED,                          :

               Intervenor-Defendant. :
- - - - - - - - - - - - - - - - - - -x

             AQUILINO, Senior Judge: This court’s slip opinion 11-66,

35 CIT          (2011), having granted plaintiff’s and intervenor-

plaintiff’s motions for judgment on the agency record compiled sub

nom. Certain Hot-Rolled Carbon Steel Flat Products from India:

Notice of Final Results of Antidumping Duty Administrative Review,

73 Fed.Reg. 31,961 (June 5, 2008), (“Final Results”), to the extent

of   remand    to    the    International      Trade   Administration,      U.S.

Department    of    Commerce    (“ITA”)   to    clarify   or   reconsider    its
Court No. 08-00216                                                    Page 2


analysis of intervenor-defendant Essar Steel Limited’s entitlement

to   duty-drawback   adjustment   within   the   meaning   of   19   U.S.C.

§1677a(c)(1)(B); and the defendant having filed ITA’s Final Results

of Redetermination Pursuant to Court Remand, upon which each of the

parties to this case filed with the court written comments; and the

court in its slip opinion 12-48, 36 CIT          (2012), having further

remanded the matter to the ITA to correct a ministerial error in

computer programming and to adjust normal value by adding exempted

duties to the intervenor-defendant’s cost of production or explain

why the agency’s new practice of allowing such adjustment was

inapplicable herein; and the defendant having now filed ITA’s Final

Results of Redetermination Pursuant to Second Court Remand (May 22,

2012), concluding that “the dumping margin for Essar for th[e]

period of review is 9.01 percent”; and none of the parties having

since taken issue with this result;         Now therefore, after due

deliberation, it is

           ORDERED, ADJUDGED, and DECREED that the ITA’s Final

Results of Redetermination Pursuant to Second Court Remand (May 22,

2012) be, and they hereby are, affirmed.

Dated: New York, New York
       June 28, 2012


                                     /s/   Thomas J. Aquilino, Jr.
                                                Senior Judge